PER CURIAM.
This cause is before us on petition for writ of certiorari to review the decision of the District Court of Appeal, First District, in McKinnon v. Atlantis Water Management District, 281 So.2d 909. Certiora-ri was granted based on apparent decisional conflict. Now, however, after careful consideration of the record on appeal and the briefs of the parties, we conclude that the writ was inprovidently issued. Accordingly, certiorari is discharged.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, McCAIN and DEKLE, JJ., concur.
ERVIN, J., dissents with opinion.